Citation Nr: 0806664	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1955 to 
May 1969.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, 
North Carolina.  Specifically, in February 2003 and September 
2003 decisions, the RO denied service connection for PTSD.  

Following receipt of notification of the February 2003 and 
September 2003 rating actions, the veteran perfected a timely 
appeal with respect to the denial of his service connection 
claim.  In February 2006, the Board denied this issue.  In 
July 2007, the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a Joint Motion For Remand, 
vacated the Board's decision and remanded the matter for 
further evidentiary development.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2007).  See also 38 U.S.C.A. § 1154(b) (West 2002).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2007); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

This appeal is being remanded, in part, because the requisite 
stressor development has not been accomplished.  In a 
September 2003 statement, the veteran reported that, during 
his service in the Republic of Vietnam, he was assigned to 
the First Combat Evaluation Group of the Combat Skyspot Crew.  
Although the missions were considered to be top-secret, the 
veteran explained that, in one such mission ["Operation 
Location 21" (OL-21), which was located between Bien Hoa and 
Long Binh], he was responsible for "directing bombs onto . . 
. [non-combatant] 'pickles'" and that "[they] killed many 
'pickles' on that operation."  In support of this assertion, 
the veteran submitted a copy of a November 1968 letter in 
which a military commander congratulated several servicemen 
(including the veteran who served as an assistant crew chief 
with OL-21, 1st Combat Evaluation Group) for "perfect strikes 
. . . [on] pickles . . . in the barrel."  

Additional service personnel records indicate that the 
veteran was awarded the Bronze Star Medal for "meritorious 
service as Assistant Crew Chief of a Combat Skyspot Crew, 
Operating Location 21, First Combat Evaluation Group, 
Republic of Vietnam, while engaged in ground operations 
against an opposing armed force from 22 October 1968 to 
3 April 1969."  According to the award document, "[d]uring 
. . . [that] period, . . . [the veteran's] outstanding 
professional skill and knowledge aided immeasurably in 
directing air mission objectives in support of friendly 
ground forces."  

The veteran's specific contentions regarding his purported 
in-service stressors include accidentally directing a target 
to, and thus killing, innocent civilians; doing "a body 
count;" and (while at his base) being subjected to mortar 
and missile attacks.  See, e.g., September 2004 hearing 
transcript (T.) at 5-9.  At the September 2004 personal 
hearing, the veteran, through his representative, provided 
the name of a fellow serviceman who had also received the 
November 1968 letter in which a military commander praised 
addressees for their efforts in "strikes . . . [on] pickles 
. . . in the barrel."  T. at 4-5.  In an e-mail also dated 
in September 2004, this fellow serviceman provided his 
mailing address and phone numbers.  

Importantly, no attempt appears to have been made by the 
agency of original jurisdiction to corroborate any of the 
veteran's purported in-service stressors.  In particular, no 
attempt has been made to contact either the fellow serviceman 
referenced at the September 2004 personal hearing or the 
appropriate military agency that is tasked with the 
responsibility of verifying in-service stressors to the 
extent possible.  Consequently, a remand of the veteran's 
PTSD claim is necessary to attempt to corroborate his 
purported in-service stressors.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to the issue of entitlement to 
service connection for PTSD.  The letter 
should include a discussion of the 
criteria used to assign a rating, and an 
effective date, for PTSD should service 
connection for this disability be 
granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  After obtaining the appropriate 
release forms where necessary, the AMC 
should procure copies of records of any 
PTSD treatment that the veteran may have 
received since February 2006.  All 
available reports should be associated 
with the veteran's claims folder.  

3.  The AMC should also contact the 
fellow serviceman mentioned by the 
veteran's representative at the September 
2004 personal hearing.  See T. at 4-5.  
See also September 2004 e-mail (in which 
the fellow serviceman provides his 
address and phone numbers).  This fellow 
serviceman should be given an opportunity 
to provide information and evidence 
regarding the veteran's purported 
in-service stressors.  Any information or 
evidence received from the fellow 
serviceman should be associated with the 
claims folder.  

4.  In addition, the AMC should contact 
the veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including those discussed at 
the September 2004 personal hearing.  
Specifically, he should provide dates, 
his military unit(s) and duty 
assignment(s), pertinent locations, and 
the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).  

5.  Based on information in the veteran's 
statements (including the documents that 
he submitted in September 2003, the 
testimony that he provided before the 
undersigned Veterans Law Judge at the VA 
Central Office hearing in September 2004, 
and any evidence received pursuant to 
paragraphs 3 & 4 of this Remand), the AMC 
should ask the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide information to 
corroborate his claimed in-service 
stressors.  The JSRRC's response should 
be included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not 
asking for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
veteran's claims folder.  

6.  The AMC should then make a specific 
determination as to whether the veteran 
was exposed to combat and/or stressor(s) 
in service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the AMC should address 
any credibility questions raised by the 
record.  

7.  If the AMC determines that the 
veteran was exposed to stressor(s) in 
service, the agency should then schedule 
the veteran for a VA examination to 
determine whether he meets the diagnostic 
criteria for PTSD, based on the verified 
stressor(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The AMC should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

8.  The AMC should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


